 

Exhibit 10.2

 

Execution Version

 

STOCKHOLDER VOTING AGREEMENT

 

STOCKHOLDER VOTING AGREEMENT (this “Agreement”), dated as of June 11, 2019, by
and among TheMaven, Inc., a Delaware corporation (“Parent”) and the stockholders
listed on Schedule I hereto (each, a “Stockholder” and collectively, the
“Stockholders”).

 

WITNESSETH:

 

WHEREAS, as of the date hereof, each Stockholder holds and is entitled to vote
(or to direct the voting of) the number of shares of stock (the “Company Stock”)
of TheStreet, Inc., a Delaware corporation (the “Company”), set forth opposite
such Stockholder’s name on Schedule I hereto (with respect to each Stockholder,
such shares of Company Stock set forth on Schedule I are referred to herein as
the “Subject Shares”);

 

WHEREAS, Parent, TST Acquisition Co., Inc., a Delaware corporation (“Merger
Sub”), and the Company, have entered into an Agreement and Plan of Merger, dated
as of June 10, 2019 (as may be amended from time to time, the “Merger
Agreement”), pursuant to which, upon the terms and subject to the conditions set
forth in the Merger Agreement, Merger Sub will merge with and into the Company
(the “Merger”), with the Company surviving the Merger as a Subsidiary of Parent;

 

WHEREAS, as a condition to the willingness of Parent to enter into the Merger
Agreement, and as an inducement and in consideration therefor, each Stockholder
is entering into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1        Capitalized Terms. For purposes of this Agreement,
capitalized terms used and not defined herein shall have the respective meanings
ascribed to them in the Merger Agreement.

 

Section 1.2        Other Definitions. For purposes of this Agreement:

 

(a)          “Affiliate” shall mean, with respect to any specified Person, any
Person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Person
specified. For purposes of this Agreement, with respect to each Stockholder, the
term “Affiliate” shall not include the Company and the Persons that directly, or
indirectly through one or more intermediaries, are controlled by the Company.

 

(b)          “Competing Proposal” shall mean, other than the transactions
contemplated by this Agreement, any bona fide proposal or offer (other than a
proposal or offer by Parent or any of its subsidiaries) from a Third Party
relating to (i) a merger, reorganization, sale of assets, share exchange,
consolidation, business combination, recapitalization, dissolution, liquidation,
joint venture or similar transaction involving the Company or any of its
subsidiaries whose assets, individually or in the aggregate, constitute
twenty-five percent (25%) or more of the consolidated assets of the Company as
determined on a book-value basis; (ii) the acquisition (whether by merger,
consolidation, equity investment, joint venture or otherwise) by any person of
twenty-five percent (25%) or more of the assets of the Company and its
subsidiaries, taken as a whole as determined on a book-value basis; (iii) the
acquisition in any manner, directly or indirectly, by any person of twenty-five
percent (25%) or more of the issued and outstanding shares of Company Common
Stock, (iv) any purchase, acquisition, tender offer or exchange offer that, if
consummated, would result in any person beneficially owning twenty-five percent
(25%) or more of the Company Common Stock or any class of equity or voting
securities of the Company or any of its subsidiaries whose assets, individually
or in the aggregate, constitute twenty-five percent (25%) or more of the
consolidated assets of the Company as determined on a book-value basis.

 

 

 

 

(c)          “Person” shall mean an individual, a corporation, a limited
liability company, a partnership, an association, a trust or any other entity or
organization, including a Governmental Authority.

 

(d)          “Third Party” shall mean any person or group other than Parent,
Merger Sub and their respective affiliates.

 

ARTICLE II
VOTING AGREEMENT AND PROXY GRANT

 

Section 2.1        Agreement to Vote the Subject Shares. Each Stockholder hereby
agrees that, during the period commencing on the date hereof and continuing
until the termination of this Agreement (such period, the “Voting Period”), at
any meeting (or any adjournment or postponement thereof) of the Company’s
stockholders, however called, or in connection with any written consent of the
of the Company’s stockholders, such Stockholder shall vote (or cause to be
voted) its Subject Shares (x) in favor of the approval and adoption of the
Merger Agreement and the transactions contemplated thereby, including the Merger
(and any actions directly required in furtherance thereof), (y) against any
action, proposal, transaction or agreement that, to the knowledge of such
Stockholder, is intended to result in a breach in any respect of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Merger Agreement or of any Stockholder under this Agreement, and
(z) except as otherwise agreed to in writing in advance by Parent, against the
following actions or proposals (other than the transactions contemplated by the
Merger Agreement): (i) any extraordinary corporate transaction, such as a
merger, share exchange, arrangement, reorganization, consolidation, business
combination, recapitalization, liquidation, dissolution or similar transaction
involving the Company or any of its respective Subsidiaries; (ii) any approval
or consent regarding any Competing Proposal; (iii) any change in Persons who
constitute the board of directors of the Company; and (iv) any other action or
proposal involving the Company or any of its Subsidiaries that, to the knowledge
of such Stockholder, is intended, or could reasonably be expected, to prevent,
impede, interfere with, materially delay, postpone or materially adversely
affect the transactions contemplated by the Merger Agreement. Any such vote
shall be cast or consent shall be given in accordance with such procedures
relating thereto as shall ensure that it is duly counted for purposes of
determining that a quorum is present and for purposes of recording the results
of such vote or consent.

 

Section 2.2        Grant of Proxy. Concurrently with the execution of this
Agreement, each Stockholder hereby appoints, with respect to such Stockholder’s
Subject Shares, Parent, and any designee of Parent, and each of them
individually, such Stockholder’s sole and exclusive proxy and attorney-in-fact,
with full power of substitution and resubstitution, to vote or act by written
consent during the Voting Period with respect to such Stockholder’s Subject
Shares in the form of Exhibit A attached hereto. This proxy is given to secure
the performance of the duties of each Stockholder under this Agreement. Each
Stockholder shall take such further action or execute such other instruments as
may be reasonably necessary to effectuate the intent of this proxy.

 

2

 

 

Section 2.3        Nature of Proxy. The proxy and power of attorney granted
pursuant to Section 2.2 by each Stockholder shall be irrevocable during the
Voting Period and shall be deemed to be coupled with an interest sufficient in
law to support an irrevocable proxy and shall be valid and binding on any Person
to whom the Stockholder may transfer any of its Subject Shares in breach of, or
in accordance with, this Agreement. Each Stockholder hereby revokes any and all
previous proxies with respect to such Stockholder’s Subject Shares. Each
Stockholder agrees not to grant any proxy (whether revocable or irrevocable) to
any Person that conflicts with the proxy granted by such Stockholder pursuant to
this Article II, and any attempt to do so shall be void and of no force and
effect. The power of attorney granted herein is a durable power of attorney and
shall survive the dissolution, bankruptcy, death or incapacity of such
Stockholder.

 

ARTICLE III
COVENANTS

 

Section 3.1        Generally.

 

(a)          Each Stockholder agrees that during the Voting Period if Parent and
Merger Sub are in compliance with the terms of this Agreement and the Merger
Agreement, except as contemplated by the terms of this Agreement, it shall not
(i) sell, sell short, transfer (including by way of gift), tender, pledge,
encumber, assign, grant any right to acquire (whether such right is exercisable
immediately or only after the passage of time or upon the satisfaction of one or
more conditions (whether or not within the control of such Stockholder)) or
otherwise dispose of (collectively, a “Transfer”), or enter into any contract,
option or other agreement with respect to, or consent to, a Transfer of, any or
all of its Subject Shares or (ii) take any action that would have the effect of
preventing, impeding, interfering with or adversely affecting its ability to
perform its obligations under this Agreement.

 

(b)          In the event of a stock dividend or distribution, or any change in
the Company Stock by reason of any stock dividend or distribution, split-up,
recapitalization, combination, exchange of shares or the like, the term “Subject
Shares” shall be deemed to refer to and include, with respect to any
Stockholder, such Stockholder’s Subject Shares as well as all such stock
dividends and distributions and any securities into which or for which any or
all of its Subject Shares may be changed or exchanged or which are received in
such transaction.

 

Section 3.2        No Solicitation of Other Offers. During the Voting Period, no
Stockholder shall, and each Stockholder shall not authorize any of its
Subsidiaries or controlled Affiliates and shall use commercially reasonable
efforts not to permit any of its, its Subsidiaries’ or its Affiliates’
directors, officers, employees, agents or representatives to, directly or
indirectly, (i) solicit, initiate or knowingly facilitate or encourage a
Competing Proposal, (ii) furnish or disclose to any Third Party non-public
information (or afford access to any of the properties, assets, books or records
relating to the Company or any of its Subsidiaries) with respect to or in
furtherance of or which would reasonably be likely to lead to a Competing
Proposal, (iii) negotiate or engage in substantive discussions with any Third
Party with respect to a Competing Proposal or (iv) enter into any agreement or
agreement in principle with respect to a Competing Proposal.

 

Section 3.3        No Effect on Directors. Notwithstanding any of the provisions
of this Agreement, the parties acknowledge that the Stockholders are represented
on the Company’s Board of Directors and agree that such persons will act in
their capacities as directors of the Company solely in accordance with their
duties to the Company and its stockholders.

 

3

 

 

Section 3.4        Reasonable Efforts. Parent shall (a) make promptly its
filing, and thereafter make any other required submissions, under the HSR Act
with respect to the Merger Agreement and the Merger and (b) use commercially
reasonable efforts to take, or cause to be taken, all appropriate action, and to
do, or cause to be done, all things necessary, proper or advisable under
applicable Laws to consummate and make effective the Merger as promptly as
practicable, including using commercially reasonable efforts to obtain promptly
all permits, consents, approvals, authorizations, qualifications and orders of
Governmental Entities and parties to contracts with Parent or the Company or
their Subsidiaries as are necessary for the consummation of the transactions
contemplated by the Merger Agreement and to fulfill the conditions to the
Merger.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH STOCKHOLDER

 

Each Stockholder hereby represents and warrants to Parent that the following
statements in this Article IV are true and correct as to such Stockholder:

 

Section 4.1        Due Organization, etc. The Stockholder is an entity duly
formed and validly existing under the Laws of the jurisdiction of its
organization. The Stockholder has all necessary limited partnership or limited
liability company power and authority to execute and deliver this Agreement and
to consummate the transactions contemplated hereby. The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
by the Stockholder has been duly authorized by all necessary limited partnership
or limited liability company action on the part of such Stockholder.

 

Section 4.2        Ownership of the Subject Shares. As of the date hereof, (i)
the Stockholder is the lawful owner of its Subject Shares and has the sole power
to vote (or cause to be voted) its Subject Shares and (ii) neither the
Stockholder nor any controlled Affiliate of the Stockholder owns or holds any
additional shares of any class of stock of the Company or other securities of
the Company or any interest therein or any voting rights with respect to any
securities of the Company. The Stockholder has good and valid title to its
Subject Shares free and clear of any and all Liens, proxies and voting
agreements of any nature or kind whatsoever, other than those created by this
Agreement.

 

Section 4.3        No Conflicts. Other than compliance with the applicable
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), (i) no filing with any Governmental Entity, and no authorization, consent
or approval of any other Person, is necessary for the execution and delivery of
this Agreement by the Stockholder and the consummation by the Stockholder of the
transactions contemplated hereby and (ii) none of the execution and delivery of
this Agreement by the Stockholder, the consummation by the Stockholder of the
transactions contemplated hereby or compliance by the Stockholder with any of
the provisions hereof shall (A) conflict with or result in any breach of the
organizational documents of the Stockholder, (B) result in, or give rise to, a
violation or breach of or a default under any of the terms of any material
contract, understanding, agreement or other instrument or obligation to which
the Stockholder is a party or by which the Stockholder or any of its Subject
Shares or assets may be bound, or (C) violate any applicable order, writ,
injunction, decree, or judgment or, to the knowledge of such Stockholder, any
statute, rule or regulation which, in the case of clauses (B) and (C), could
reasonably be expected to materially adversely affect the Stockholder’s ability
to perform any of its obligations under this Agreement.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PARENT

 

Parent hereby represents and warrants to the Stockholders as follows:

 

Section 5.1        Due Organization, etc. Parent is a corporation duly organized
and validly existing under the Laws of Delaware. Parent has all necessary
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby by
Parent has been duly authorized by all necessary action on the part of Parent.

 

4

 

 

Section 5.2        No Conflicts. Other than compliance with the applicable
requirements of the Exchange Act, (a) no filing with any Governmental Entity,
and no authorization, consent or approval of any other Person, is necessary for
the execution of this Agreement by Parent and, except as provided in the Merger
Agreement, for the consummation by Parent of the transactions contemplated
hereby and (b) none of the execution and delivery of this Agreement by Parent or
the consummation by Parent of the transactions contemplated hereby shall
(i) conflict with or result in any breach of the organizational documents of
Parent, (ii) result in a violation or breach of or a default under any of the
terms of any material contract, understanding, agreement or other instrument or
obligation to which Parent is a party or by which Parent or any of its assets
may be bound, or (iii) violate any applicable order, writ, injunction, decree,
judgment or, to the knowledge of Parent, any statute, rule or regulation which
could reasonably be expected to materially adversely affect Parent’s ability to
perform any of its obligations under this Agreement.

 

Section 5.3        Reliance by the Stockholders. Parent understands and
acknowledges that the Stockholders are entering into this Agreement in reliance
upon the execution and delivery of the Merger Agreement by Parent.

 

ARTICLE VI
termination

 

Section 6.1        Termination. This Agreement shall terminate as to Parent and
each Stockholder, and neither Parent nor any Stockholder shall have any rights
or obligations hereunder and this Agreement shall become null and void and have
no effect, upon the earliest to occur of (a) the mutual consent of Parent and
each Stockholder, (b) the date of termination of the Merger Agreement in
accordance with its terms, (c) the effectiveness of any modification, amendment,
supplement or waiver to the Merger Agreement or any provision therein (in each
case, as in effect on the date hereof) that (i) was not approved by each
Stockholder and (ii) individually or in the aggregate (A) alters or changes the
amount, kind or value of the Merger Consideration to be paid to each Stockholder
in connection with the Merger (except as expressly contemplated by the terms of
the Merger Agreement), (B) modifies an existing condition to the consummation of
the Merger or creates an additional condition to the consummation of the Merger
that is material to the consummation of the Merger or is reasonably likely to
cause the Closing to be prevented or materially delayed or (C) has, or is
reasonably likely to have, an adverse and disproportionate effect on each
Stockholder in comparison to other stockholders of the Company, or (d) the
Effective Time (as such term is defined in the Merger Agreement) (such date, the
“Termination Date”); provided, further, however, that termination of this
Agreement shall not prevent any party hereunder from seeking any remedies (at
law or in equity) against any other party hereto for such party’s breach of any
of the terms of this Agreement. Notwithstanding the foregoing, Sections 7.4
through 7.11, inclusive, of this Agreement shall survive the termination of this
Agreement.

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.1        Amendments, Waivers, etc. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified, except upon the execution
and delivery of a written agreement executed by each of the parties hereto. The
failure of any party hereto to exercise any right, power or remedy provided
under this Agreement or otherwise available in respect hereof at law or in
equity, or to insist upon compliance by any other party hereto with its
obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

 

5

 

 

Section 7.2        Public Announcements. Parent consents to and authorizes the
publication and disclosure by each Stockholder of this Agreement, including the
nature of its commitments and obligations under this Agreement and such other
matters as may be required in connection with the transactions contemplated by
the Merger Agreement in any Form 4, Schedule 13D, Schedule 13G or other
disclosure required by applicable Law, SEC or other Governmental Authority to be
made by each Stockholder in connection with the Merger.

 

Section 7.3        Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by cable,
telecopy, telegram or telex, by registered or certified mail (postage prepaid,
return receipt requested), or by overnight courier, to the respective parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

If to Parent:

 

TheMaven, Inc.

1500 Fourth Avenue, Suite 200

Seattle, Washington 98101
Attention: James C. Heckman
E-mail: jch@maven.io

 

with a copy (which shall not constitute notice) to:

 

Golenbock Eiseman Assor Bell & Peskoe LLP

711 Third Avenue, 17th Floor

New York, New York 10017

Attention: Andrew D. Hudders

E-mail: ahudders@golenbock.com

 

If to any Stockholder, to such Stockholder at the address corresponding to such
Stockholder’s name on Schedule I

 

with a copy (which shall not constitute notice) to each of:

 

Orrick, Herrington & Sutcliffe LLP

The Orrick Building

405 Howard Street

San Francisco, CA 94105

Attention: Karen Dempsey; Richard V. Smith

E-mail: kdempsey@orrick.com; rsmith@orrick.com

 

Section 7.4        Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced because of any rule
of Law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any party to this Agreement. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties hereto as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the fullest extent possible.

 

6

 

 

Section 7.5        Entire Agreement. This Agreement (together with the Merger
Agreement, to the extent referred to herein and therein) constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof.

 

Section 7.6        Assignment. This Agreement shall not be assigned by operation
of law or otherwise without the prior written consent of each of the parties,
except that Parent may assign and transfer its rights and obligations hereunder
to any direct or indirect wholly Subsidiary of Parent.

 

Section 7.7        Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto and their respective successors
and assigns, and nothing in this Agreement, express or implied, is intended to
or shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

Section 7.8        Mutual Drafting. Each party hereto has participated in the
drafting of this Agreement, which each party acknowledges is the result of
extensive negotiations between the parties.

 

Section 7.9        Governing Law. This Agreement shall be governed by, and
construed in accordance with the laws of the State of Delaware, without giving
effect to any choice or conflict of laws provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
Laws of any jurisdiction other than the State of Delaware.

 

Section 7.10      Headings. The descriptive headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

Section 7.11      Counterparts. This Agreement may be executed in two or more
counterparts, and by the different parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission or
by e-mail of a .pdf attachment shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

Section 7.12      WAIVER OF JURY TRIAL. EACH OF PARENT, MERGER SUB AND THE
COMPANY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF PARENT, MERGER
SUB OR THE COMPANY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT THEREOF. 

 

7

 

 

IN WITNESS WHEREOF, Parent and each Stockholder have caused this Agreement to be
duly executed as of the day and year first above written.

 

  Parent:       THEMAVEN, INC.         By: /s/ James. C. Heckman   Name: James
C. Heckman   Title: CEO

 

[SIGNATURE PAGE TO VOTING AGREEMENT]

 

 

 

 

  STOCKHOLDERS:       180 DEGREE CAPITAL CORP.       By: /s/ Daniel B. Wolf  
Name: Daniel B. Wolfe   Title: President       THESTREET SPV SERIES - A SERIES
OF 180 DEGREE CAPITAL MANAGEMENT, LLC       By: /s/ Daniel B. Wolf   Name:
Daniel B. Wolfe   Title: President

 

[SIGNATURE PAGE TO VOTING AGREEMENT]

 

 

 

 

Schedule I

 

Stockholder Name   Number of Shares of Stock            

 

 

 

 

Exhibit A

 

IRREVOCABLE PROXY

 

The undersigned stockholder of TheStreet, Inc., a Delaware corporation (the
“Company”), hereby irrevocably appoints TheMaven, Inc., a Delaware corporation
(“Parent”), and any designee thereof, as the sole and exclusive attorney and
proxy of the undersigned, with full power of substitution and resubstitution, to
the full extent of the undersigned’s rights with respect to the shares of
capital stock of the Company owned by the undersigned beneficially and of record
as of the date hereof, which shares are listed on Schedule I to this proxy
(collectively, the “Owned Shares”), until the Expiration Date (as defined
below). As used herein, the term “Expiration Date” shall mean the earliest to
occur of: (a) the date of termination of the Agreement and Plan of Merger (the
“Merger Agreement”), dated as of June 10, 2019, 2019, among the Company, Parent,
and TST Acquisition Co., Inc., a Delaware corporation (“Merger Sub”), (b) the
agreement of the parties to terminate this proxy or (c) the Effective Time (as
defined in the Merger Agreement). The undersigned hereby revokes any and all
previous proxies with respect to the undersigned's Owned Shares and no
subsequent proxies (whether revocable or irrevocable) shall be given (and if
given, shall not be effective) by the undersigned with respect to the Owned
Shares that conflict with this proxy.

 

This proxy and power of attorney is intended to be irrevocable in accordance
with the provisions of Section 212(e) of the General Corporation Law of the
State of Delaware and is coupled with an interest sufficient in law to support
an irrevocable proxy and is granted in consideration of Parent entering into the
Merger Agreement and the Stockholder Voting Agreement, dated as of June 10,
2019, by and among Parent and the stockholders of the Company set forth in
Schedule I thereto (the “Voting Agreement”), and shall be valid and binding on
any person to whom the stockholder may transfer any of its Owned Shares. The
attorney and proxy named above will be empowered at any time prior to the
Expiration Date to vote or act by written consent with respect to the Owned
Shares at every annual, special, adjourned or postponed meeting of the Company’s
stockholders, and in every written consent in lieu of such a meeting, or
otherwise, as provided below. The power of attorney granted herein is a durable
power of attorney and shall survive the dissolution, bankruptcy, death or
incapacity of the undersigned stockholder of the Company.

 

The attorney and proxy named above may only exercise this proxy to vote the
Owned Shares subject hereto at any time prior to the Expiration Date at any
meeting (or any adjournment or postponement thereof) of the Company’s
stockholders, however called, or in connection with any written consent of the
of the Company’s stockholders, (x) in favor of the adoption of the Merger
Agreement (and any actions directly required in furtherance thereof),
(y) against any action, proposal, transaction or agreement that is intended to
result in a breach in any respect of any covenant, representation or warranty or
any other obligation or agreement of the Company under the Merger Agreement or
of any Stockholder under the Voting Agreement, and (z) except as otherwise
agreed to in writing in advance by Parent, against the following actions or
proposals (other than the transactions contemplated by the Merger Agreement):
(i) any extraordinary corporate transaction, such as a merger, share exchange,
arrangement, reorganization, consolidation, business combination,
recapitalization, liquidation, dissolution or similar transaction involving the
Company or any of its respective Subsidiaries (as defined in the Merger
Agreement); (ii) any approval or consent regarding any Competing Proposal (as
defined in the Voting Agreement); (iii) any change in Persons who constitute the
board of directors of the Company; and (iv) any other action or proposal
involving the Company or any of its Subsidiaries that is intended, or could
reasonably be expected, to prevent, impede, interfere with, materially delay,
postpone or materially adversely affect the transactions contemplated by the
Merger Agreement or the Voting Agreement. Any such vote shall be cast or consent
shall be given in accordance with such procedures relating thereto as shall
ensure that it is duly counted for purposes of determining that a quorum is
present and for purposes of recording the results of such vote or consent.

 

The undersigned stockholder may vote the Owned Shares on all other matters.

 

* * * * * *

 

 

 

 

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

 

Dated:June 10, 2019

 

  180 DEGREE CAPITAL CORP.         By:     Name: Daniel B. Wolfe   Title:
President         THESTREET SPV SERIES - A SERIES OF 180 DEGREE CAPITAL
MANAGEMENT, LLC         By:     Name: Daniel B. Wolfe   Title: President

 

[SIGNATURE PAGE TO PROXY]

 

 

 